RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                      2    Daneshvar v. Ashcroft                      No. 02-3653
        ELECTRONIC CITATION: 2004 FED App. 0027P (6th Cir.)
                    File Name: 04a0027p.06                                                  _________________
                                                                                                COUNSEL
UNITED STATES COURT OF APPEALS
                                                                        ARGUED: Behzad Ghassemi, E. Lansing, Michigan, for
                  FOR THE SIXTH CIRCUIT                                 Petitioner.   Lyle D. Jentzer, UNITED STATES
                    _________________                                   DEPARTM E N T OF J U S T I C E , OFFI CE OF
                                                                        IMMIGRATION LITIGATION, Washington, D.C., for
 MOHAMMAD REZA                   X                                      Respondent. ON BRIEF: Behzad Ghassemi, E. Lansing,
 DANESHVAR,                       -                                     Michigan, for Petitioner. Ethan B. Kanter, Michael P.
                                                                        Lindemann, UNITED STATES DEPARTMENT OF
                     Petitioner, -                                      JUSTICE, OFFICE OF IMMIGRATION LITIGATION,
                                  -  No. 02-3653
                                  -                                     Washington, D.C., for Respondent.
            v.                     >
                                  ,                                       KENNEDY, J., delivered the opinion of the court, in which
                                  -                                     ALDRICH, D. J., joined. GIBBONS, J. (pp. 23-30),
 JOHN ASHCROFT , Attorney         -                                     delivered a separate opinion concurring in part and dissenting
 General of the United States,    -                                     in part.
                   Respondent. -
                                  -                                                         _________________
                                 N
   On Appeal from the Board of Immigration Appeals.                                             OPINION
                    No. A72 174 409.                                                        _________________

                   Argued: October 23, 2003                               KENNEDY, Circuit Judge. This case presents an appeal
                                                                        from the Board’s order denying Petitioner’s application for
             Decided and Filed: January 20, 2004                        asylum and denying his petition for adjustment of status. We
                                                                        grant but stay the enforcement of the order denying the
    Before: KENNEDY and GIBBONS, Circuit Judges;                        application for asylum. We reverse the Board’s denial of his
              ALDRICH, District Judge.*                                 petition for adjustment of status and remand that petition for
                                                                        further proceedings.
                                                                                             BACKGROUND
                                                                           Petitioner is a thirty-nine-year-old native and citizen of
                                                                        Iran, born on March 25, 1964. He was admitted to the U.S.
                                                                        on June 17, 1994 as a visitor. Petitioner violated his non-
                                                                        immigrant status by overstaying his visa, and as a result, was
    *                                                                   placed in deportation proceedings. On October 19, 1995,
     The Honorab le Ann Aldrich, United States District Judge for the
Northern District of Ohio, sitting by designation.                      Respondent ordered Petitioner to show cause why it should

                                 1
No. 02-3653                             Daneshvar v. Ashcroft             3    4       Daneshvar v. Ashcroft                                No. 02-3653

not deport him for remaining in the United States longer than                  Secretary of State as a Foreign Terrorist Organization under
authorized by his visa. Appearing before an immigration                        INA section 219. Press Release, Dep’t of State, 2001 Report
judge, Petitioner admitted the factual allegations in the order                on Foreign Terrorist Organizations (Oct. 5, 2001), at
to show cause and conceded deportability. Petitioner asked                     http://www.state.gov/s/ct/rls/rpt/fto/2001/5258.htm.
for asylum, withholding of deportation, and, in the alternative,               Petitioner’s stated reason for affiliating was the religious
for voluntary departure.                                                       nature of the organization that corresponded with his personal
                                                                               upbringing. Petitioner asserts that he was never a formal
   In the aftermath of the Iranian Revolution (after the Shah                  member of MEK. However, he distributed flyers in support
was overthrown and the U.S. hostages were taken, but prior                     of an MEK senatorial candidate2 and sold MEK’s
to their release), Petitioner, who was 16 years old at the time,               newspapers. He personally only knew about 15 MEK
became attracted to the Mujahedin-e Khalq Organization                         members (the organization at the time had thousands of
(MEK) in the city of Ghom.1 The Department of State                            members). J.A. at 400. Petitioner discontinued his
describes MEK as follows:                                                      association with MEK approximately a year later, upon his
                                                                               discovery that MEK began resorting to violence. Petitioner
  Formed in 1960s by the college-educated children of                          was arrested in Ghom, a year later as part of the widespread
  Iranian merchants, the MEK sought to counter what it                         campaign by the Islamic government against MEK. He was
  perceived as excessive Western influence in the Shah’s                       charged with possession of a gun and a hand grenade during
  regime. Following a philosophy that mixes Marxism and                        a demonstration and sentenced to life in prison after a thirty-
  Islam, has developed into the largest and most active
  armed Iranian dissident group. Its history is studded with
  anti-Western activity, and, most recently attacks on the
  interests of the clerical regime in Iran and abroad. . . .
  Worldwide campaign against the Iranian Government
  stresses propaganda and occasionally uses terrorist
  violence. During the 1970s the MEK staged terrorist                              2
                                                                                       There was a confusion during Petitioner’s testimony about what type
  attacks inside Iran and killed several US military                           of an election he participated in. Petitioner did explicitly clarify that he
  personnel and civilians working on defense projects in                       was mistaken when he first said he participated in a Pre sidential election
  Tehran. Supported the takeover in 1979 of the US                             and that he, indeed, participated in a Senatorial race. Dissent emphasizes
                                                                               that this inconsistency further supports the IJ’s adverse credibility finding.
  Embassy in Tehran.                                                           W e disagree. For the purposes of his asylum claim, it was irrelevant what
                                                                               type of the election he participated in. An d as we exp lain later in this
Press Release, Dep’t of State, Background Information on                       opinion, an adverse credibility judgment cannot be based on an irrelevant
Foreign Terrorist Organizations (Oct. 8, 1999), at                             inconsistency. On the other hand, for the purposes of his petition for
http://www.state.gov/s/ct/rls/rpt/fto/2801.htm#mek, J.A. at                    adjustment of status (which was not even filed at the time of his
22. MEK is a terrorist group currently designated by the                       testimony), the distinction between a Presidential and a Senatorial election
                                                                               is significant because, even today, we know nothing about the platform
                                                                               of the Senatorial candidate in question. Wherea s it would be fair to
                                                                               impute the beliefs of a national party (lik e M EK) to its Presidential
    1
                                                                               candidate, we have seen enough diversity in viewpoints among the
      This Court takes judicial notice of the fact that today Ghom is a city   legislators of the same party in this country to doubt that every MEK
of approximately 800,000 people located 100 miles southwest of Tehran          Senatorial candidate shared the same viewpoint as the MEK organization
(pop. 8 million).                                                              itself.
No. 02-3653                                  Daneshvar v. Ashcroft                  5    6       Daneshvar v. Ashcroft                            No. 02-3653

minute trial in front of a Court of Islamic Justice.3 Petitioner                         residents. He is a beneficiary of an approved immediate
vigorously denies these accusations and maintains that he was                            relative visa petition filed by his U.S.-citizen sister on
arrested on a trumped-up charge designed to punish him for                               September 13, 1998. He is currently employed.5 Based on
his earlier affiliation with MEK.4 Originally given a life                               this approved visa petition, Petitioner is now eligible to apply
sentence, Petitioner was released on probation after serving                             to adjust his status and to become a permanent resident of the
five years in various Iranian jails. He completed his probation                          U.S.
without any major accidents, served in the army for two
years, and was able to obtain some employment. Petitioner                                   After hearing all testimony, the immigration judge, on
testified that the Iranian government did not allow him to                               February 18, 1997, denied his asylum, withholding, and
complete his high school education and barred him from ever                              voluntary departure applications. The immigration judge
working for the government. There is no evidence to                                      found that (1) Petitioner lacked credibility based upon his
contradict that testimony.                                                               demeanor, lack of responsiveness, and contradictions within
                                                                                         his testimony and between his testimony and his application
   In March of 1994, Petitioner, through the assistance of a                             for asylum, (2) Petitioner’s claimed fear of persecution was
family friend, secured a passport and an exit permit. He                                 “considerably weakened” by his own testimony, including his
traveled to Germany and stayed with a sister there for three                             statements that his life sentence was reduced to five years,
months prior to obtaining a visitor’s visa to enter the U.S.                             that he successfully completed a subsequent five-year
Petitioner came to the U.S. on June 17, 1994. His immediate                              probation, that he was able to find employment, and that he
family in the U.S. includes his mother, two brothers and one                             completed his military service without incident, (3) Petitioner
sister, all of whom are either U.S. citizens or permanent                                has not suffered past persecution, did not have a well-founded
                                                                                         fear of future persecution, and thus was ineligible for either
                                                                                         asylum or withholding of deportation, and (4) Petitioner
                                                                                         would not be granted asylum as a matter of discretion even
     3
       The State Departm ent Re port stated tha t:                                       assuming statutory eligibility because of Petitioner’s support
     Defendants tried in the Revolutionary Courts are not granted fair                   for MEK’s tough policy toward the American hostages, and
     trials. Th ey are often held in prolonged pretrial detention                        his “raising of funds to support and further these policies”
     without access to attorneys, and their attorne ys are rarely
     afforded sufficient time to prepare their defense. Defendants are                   during “a critical period in the detention of the hostages.”
     often indicted for such va gue offenses as “moral corruption,”                      Daneshvar, No. A72-174-409 (Feb. 18, 1997) (decision of the
     “antirev olutionary behavior,” and “siding with global                              IJ).
     arrogance.” Defendants do not have the right to confront their
     accusers or the right to appeal. Summary trials of 5 minutes are                      Petitioner appealed to the Board on March 24, 1997.
     com mon , and so me trials a re conduc ted in secret.
D EP ’T OF S TATE , 104 T H C O N G ., C O U N T RY R E P O RT S O N H UMAN R IG H TS
                                                                                         During the pendency of the appeal, on May 23, 2001, he filed
P RACTICES FOR 1995 1154 (Jo int Comm. Print 1996).                                      a motion to “reopen/remand” for consideration of his
     4
      This Court does not have b efore it any evidence that led to
Petitioner’s conviction in Iran. W e do, howe ver, no te that it is a common                 5
occurrence for the Iranian government to arrest “persons on trumped-up                         In the Application to Register Permanent Resident or Adjust Status,
criminal charges when their actual ‘offenses’ are political.” D EP ’T O F                Petitioner is listed as a medical biller. J.A. at 100. During the oral
S TATE , 104 T H C O N G ., C O U N T RY R E P O RT S O N H U M A N R IGHTS P RACTICES   argum ent, Petitioner’s counsel indicated that Pe titioner is currently
FOR 1995 1154 (Jo int Comm. Print 1996).                                                 emp loyed as a physical thera pist.
No. 02-3653                            Daneshvar v. Ashcroft           7    8    Daneshvar v. Ashcroft                        No. 02-3653

application for the discretionary relief of adjustment of status            affirmed by the Board is erroneous and not supported by the
under INA section 245. On May 13, 2002,6 the Board                          record. Third is whether the Board’s decision denying
affirmed the immigration judge’s deportation order and                      Petitioner’s application for asylum and withholding of
asylum and withholding denials, denied Petitioner’s motion                  deportation is manifestly contrary to the law, an abuse of
to reopen and to remand to apply for adjustment of status, and              discretion and not supported by the record. Fourth is whether
dismissed the appeal. The Board agreed with the immigration                 the Board’s decision denying Petitioner’s motion to reopen to
judge’s credibility determination, noting that her finding is               apply for adjustment of status (permanent residency) based on
given significant weight due to her observational advantages.               the provisions of 8 U.S.C. §1182(a)(3)(B)(i)(I) is erroneous,
The Board also agreed with the immigration judge’s denial of                an abuse of discretion and not supported by the record.
asylum and withholding, finding that even if Petitioner’s
testimony regarding political imprisonment were true,                       1.   Constitutional Right to a Full and Fair Asylum
“conditions in Iran have changed to such an extent that he no                    hearing.
longer has a well-founded fear of being persecuted in that
country.” Daneshvar, No. A72-174-409, slip op. at 2 (BIA                      Petitioner argues that non-responsiveness and evasion noted
May 13, 2002). The Board also agreed that it was appropriate                by the IJ in his testimony was due to failure of the interpreter
to deny Petitioner asylum in the exercise of discretion based               at the hearing on February 5, 1997 to adequately
upon his past involvement with MEK. Finally, the Board                      communicate with either Petitioner or the IJ. Petitioner relies
denied Petitioner’s motion to remand the proceedings to allow               on this Court’s earlier finding that an asylum applicant whose
him to apply for adjustment of status. The Board observed                   testimony was subjected to questionable translation by an
that Petitioner was inadmissible under 8 U.S.C.                             interpreter was deprived of his constitutional right to a full
§ 1182(a)(3)(B)(i)(I) for having engaged in terrorist activity,             and fair asylum hearing where the IJ grounded his adverse
including solicitation for membership in the MEK. The                       credibility solely on the applicant’s testimony. Amadou v.
Board concluded that the record provided “little apparent                   INS, 226 F.3d 724 (6th Cir. 2000). We review de novo the
positive factors in this case” and that the motion should also              Board’s legal determinations. Hamama v. INS, 78 F.3d 233,
be denied “in the exercise of discretion.” Daneshvar, No.                   235 (6th Cir. 1996).
A72-174-409, slip op. at 3 (BIA May 13, 2002).
                                                                              In Amadou, this Court was confronted with a situation
                            ANALYSIS                                        where the asylum petitioner and the interpreter spoke
                                                                            different dialects of a West African language, Fulani.
   Petitioner presents four issues on this appeal. First is                 Amadou, 226 F.3d at 725. The immigration judge in that case
whether Petitioner was deprived of his constitutional right to              found that Amadou was not credible, citing several
a full and fair asylum hearing due to questionable translation              inconsistencies in his testimony. Id. The Board agreed with
by the interpreter where the IJ based her adverse credibility               the immigration judge. This Court, however, noted that both
determination on Petitioner’s testimony. Second is whether                  the immigration judge and the Board were on notice that there
the adverse credibility determination made by the IJ and                    was a problem with the interpreter. Id. at 727. The Court
                                                                            went on to say that the “record indicates that the interpreter’s
                                                                            faulty translation directly prejudiced Amadou because the
    6                                                                       judge and Board denied his application based on the
     The record is silent as to why the Board took over 5 (five) years to   testimony at the hearing.” Id. The Court concluded that since
decide P etitioner’s appeal.
No. 02-3653                              Daneshvar v. Ashcroft             9   10       Daneshvar v. Ashcroft                               No. 02-3653

“[t]he immigration judge based her decision to deny                            credibility findings in this particular case is unwarranted in
Amadou’s applications for asylum, withholding of                               light of the questionable quality of the interpreters, and that
deportation, and voluntary departure solely on her                             these findings should be reexamined before forming a basis
determination that Amadou’s responses were not credible”                       for a discretionary ruling.8 See, e.g., Abadi v. INS, 2002 WL
and since “the Board of Immigration Appeals deferred to the                    31856127, at *2 (9th Cir. 2002) (granting a petition of an
judge’s adverse credibility finding...Amadou was denied his                    Iranian asylum seeker and remanding to BIA after observing
right to a full and fair hearing...” Id at 728.                                that “Moreover, ‘untrue statements by themselves are not
                                                                               reason for refusal of refugee status.’”); Garrovillas v. INS,
   Respondent argues that Petitioner’s claim is legally                        156 F.3d 1010, 1013 (9th Cir. 1997) (quoting Tucious v. INS,
irrelevant because the Board denied asylum and withholding,                    821 F.2d 1396, 1400 (9th Cir. 1987) (finding error in the
even assuming the truth of Petitioner’s testimony, because he                  BIA’s adverse credibility determination where the petitioner’s
failed to demonstrate a well-founded fear of persecution.                      application stated that he had been shot at, but the petitioner
Since, as discussed below, we agree that the Board correctly                   testified at his hearing six years later that he had never been
denied asylum on the basis that Petitioner failed to                           shot at)). “If discrepancies ‘cannot be viewed as attempts by
demonstrate a well-founded fear based on present conditions                    the applicant to enhance his claims of persecution, they have
in Iran, we do not address here Petitioner’s argument that                     no bearing on credibility.’” Shah v. INS, 220 F.3d 1062, 1068
inadequate translation caused the adverse credibility ruling.                  (9th Cir. 2000) (noting that the adverse credibility finding will
                                                                               not be upheld unless the IJ or BIA specifically explains the
2.   Adverse credibility determination                                         significance of the discrepancy) (quoting Damaize-Job v. INS,
                                                                               787 F.2d 1332, 1337 (9th Cir. 1986)). See also Bandari v.
   Petitioner next argues that a detailed review of the record
would not support an adverse credibility determination made
by the Immigration Judge and affirmed by the Board.
Although we think that Petitioner may have a valid claim that                  Ahmad v. INS, 1998 WL 4 15975, at *4 (6th Cir. 1998) (Cole, Jr., J.,
the IJ’s adverse credibility determination was erroneous, we                   concurring)
nevertheless choose not to resolve this issue because we are
                                                                                    8
satisfied that Petitioner failed to establish that he has a well-                    For exam ple, the ALJ based her adve rse credibility determination,
founded fear of persecution. Since on remand BIA will                          in part, on the testimony about the number of brothers that Petitioner has.
exercise its discretion in whether to grant Petitioner’s motion                According to the A LJ, “[t]he respondent testified that he had three
                                                                               brothers. His own brother testified that the respo ndent had six brothers.”
to reopen, we note that a blind acceptance7 of the IJ’s adverse                Daneshvar, No . A72 -174 -409 , slip op. at 16 (Feb. 18, 1997) (decision of
                                                                               the IJ). In fact, when Petitioner wa s asked how m any relatives he had in
                                                                               Iran, he answered that he had one. J.A. at 385. And when he was asked
     7
                                                                               how many family members lived in the United States, he answered that
      As Judge Cole noted in an earlier case:                                  he had two brothers and a sister. Id. Petition er’s bro ther testified that
     I see it as particularly impo rtant that the IJs put their adverse        there were seven brothers altogether (he also said that Petitioner was
     credibility determinations on the record. Such a record would             unrelated to one of them). J.A. at 423-2 4. Instea d of attempting to
     enab le us to conduct a more effective, and even m ore efficient,         reconcile the discrepancies, the ALJ simply, and unjustifiably, assumed
     review and it wou ld allow us to determine if an IJ's or the B IA's       that there was an inc onsisten cy betw een the two testim onies. W e
     inferences are reasonable. Othe r circuits require that specific          disagree. Since he has at least one sister living in G erma ny, it is entirely
     reasons be given for a determination that a witness is not                possible that Petitioner has three brothers who live outside of the United
     credible, and I also view such a practice as desirable.                   States and Iran.
No. 02-3653                      Daneshvar v. Ashcroft      11    12       Daneshvar v. Ashcroft                             No. 02-3653

INS, 227 F.3d 1160, 1166 (9th Cir. 2000) (granting a petition     under the substantial evidence standard.                 INS v. Elias-
from an Iranian applicant and remanding to BIA for a              Zacarias, 502 U.S. 478, 481 (1992).
discretionary ruling on the grant of asylum and withholding
of deportation after noting that “[a]ny alleged inconsistencies      Petitioner argues that his five-year imprisonment from 1981
in dates that reveal nothing about a petitioner’s credibility     to 1986 in Iran establishes that he suffered past persecution,
cannot form the basis of an adverse credibility finding.”);       giving rise to the presumption under 8 C.F.R. § 208.13(b) that
Zahedi v. INS, 222 F.3d 1157, 1168 (9th Cir. 2000) (finding       he possesses a well-founded fear of persecution making him
that IJ’s adverse credibility finding was not supported by        eligible for asylum. Respondent argues that even if the claim
substantial evidence in a case of an Iranian applicant for        of imprisonment is assumed to be credible, a preponderance
asylum, in part, because it was “clear that there were            of the evidence establishes that since Petitioner’s
significant communication and translation problems                imprisonment, conditions in Iran have changed enough to
concerning dates during the asylum hearing.”).                    where he no longer has a well-founded fear of being
                                                                  persecuted in that country on the basis of his past involvement
3.   Asylum claim                                                 with MEK. 8 C.F.R. § 208.13(b)(1)(i)(A). We agree with
                                                                  Respondent.
   A deportable alien is eligible to seek asylum at the
discretion of the Attorney General upon proof of a “well-           As Petitioner testified, his original life sentence was
founded fear of persecution on account of race, religion,         eventually reduced to five years. He thereafter served for two
nationality, membership in a particular social group, or          years in the Iranian military without any incidents. Between
political opinion.”      8 U.S.C. § 1158(b); 8 U.S.C.             1986, when he was released, and 1994, when he left Iran, he
§ 1101(a)(42)(A).       A well-founded fear must be both          was only questioned four times and was never physically
subjectively genuine and objectively reasonable.                  mistreated during these encounters with the government.
Mikhailevitch v. INS, 146 F.3d 384, 389 (6th Cir. 1998)           Petitioner was also able to obtain employment, although his
(stating that “[a]n applicant must therefore actually fear that   options were limited by his inability to work for the
he will be persecuted upon return to his country, and he must     government.9 Petitioner strenuously argues that the human
present evidence establishing an objective situation under
which his fear can be deemed reasonable.”) (citations
omitted). The applicant need not, however, show “that he               9
                                                                        Eco nom ic deprivation constitutes persecution only when the
probably will be persecuted if he is deported; one can            resulting cond itions are sufficiently severe. Matter of Ac osta, 19 I&N
certainly have a well-founded fear of an event happening          Dec. 211, 222 (BIA 19 85). See also Tarevski v. INS, 19 94 W L 276886,
when there is less than a 50% chance of the occurrence taking     at *2 (6th Cir. 1994) (citing Zalega v. INS, 916 F.2d 12 57, 1260 (7th Cir.
place.” Id. (citations omitted). This Court has held that         1990) (review ing decisions from severa l circuits and holding that one’s
“‘persecution’ within the meaning of 8 U.S.C.                     inability to ob tain his preferred government job is not sufficient evidence
                                                                  to establish persecution)); Youssefinia v. INS, 784 F.2d 125 4, 12 61 (5th
§ 1101(a)(42)(A) requires more than a few isolated incidents      Cir. 1986) (in a case involving an Iranian applicant for asylum, observing
of verbal harassment or intimidation, unaccompanied by any        that “[w]hile Youseffinia argues that a total withdra wal of all economic
physical punishment, infliction of harm, or significant           opp ortunity may support a well-founded fear of persecution, he has not
deprivation of liberty.” Id. at 390. This Court reviews the       met the burden of proof for such a showing. The record indicates that
Board’s denial of asylum and withholding of deportation           Yo ussefinia’s brothers have obtained employment and are able to support
                                                                  the family. . .Youssefinia’s status upon return wo uld be close r to his
                                                                  brothers’ than to his father’s.”)
No. 02-3653                       Daneshvar v. Ashcroft      13    14      Daneshvar v. Ashcroft                      No. 02-3653

rights conditions in Iran have continuously deteriorated, citing        persecuted in Sri Lanka. Neither the relief of asylum nor
country reports published by the U.S. Department of State.              of withholding of deportation provides for refuge on
Although we accept as true the allegations of widespread                account of human rights abuses unconnected to the
human rights abuse by the Iranian government, we are                    grounds enumerated in the Act, i.e., race, religion,
nevertheless constrained by the statute to reject Petitioner’s          nationality, membership in a particular social group, or
claim for asylum because he failed to show a well-founded               political opinion.
fear of persecution based on his political opinion. See, e.g.,
Hamzehi v. INS, 64 F.3d 1240, 1244 (8th Cir. 1995) (“We             Matter of T, 20 I&N Dec. 571, 577 (BIA Oct. 13, 1992)
agree with the Hamzehis that, by our standards, today’s living     (citations omitted) (emphasis added).
conditions in Iran are inhospitable or worse for women and
those who would prefer a different political order. However        4.     Withholding of Deportation
[petitioners] have not shown the sort of particularized threat
of severe harm that would support a well-founded fear of             The United States Code provides that “[t]he Attorney
persecution.”); Ahmadi v. Board of Immigration Appeals,            General shall not deport any alien . . . to a country if the
1992 WL 114386, at *3 (4th Cir. 1992) (“We have no doubt           Attorney General determines that such alien’s life or freedom
that the conditions and human rights in Iran are deplorable.       would be threatened in such country on account of race,
The Act, though, does not provide asylum eligibility for           religion, nationality, membership in a particular social group,
anyone who may be subject to violence in his home                  or political opinion.” 8 U.S.C. § 1253(h)(1). As this Court
country.”) (citations omitted). We understand that many            has previously noted, “[a]n application seeking withholding
Iranian citizens may live in fear of persecution by the Islamic    of deportation faces a more stringent burden of proof than one
regime. However, the statute requires them to either be            for asylum.” Mikhailevitch, 146 F.3d at 391 (citing INS v.
members of a particular race, religion, nationality, or social     Cardoza-Fonseca, 480 U.S. 421, 431-32 (1987)). Because
group, or to have the fear based on a political opinion. If we     substantial evidence supports the Board’s determination that
were to accept Petitioner’s theory of eligibility for political    Petitioner is ineligible for asylum, it therefore follows that he
asylum, we would have to hold that every Iranian citizen has       cannot satisfy the more stringent standard for withholding of
a well-founded fear of persecution solely by virtue of living      deportation.
in Iran. Petitioner has enjoyed as close to a normal life during
his eight years in Iran after his release, as can be expected of   5.     Motion to Reopen
a person living in a totalitarian Islamic state. He has               The Attorney General, may in his discretion, adjust the
presented no credible evidence that he will be singled out for     status of an alien “to that of an alien lawfully admitted for
different treatment if he is deported back to Iran. As the         permanent residence if (1) the alien makes an application for
Board explained in an earlier opinion:                             such adjustment, (2) the alien is eligible to receive an
  This Board in turn appreciates the awful circumstances           immigrant visa and is admissible to the United States for
  in which the Sri Lankan Government and large numbers             permanent residence, and (3) an immigrant visa is
  of the inhabitants of that country find themselves. But if       immediately available to him at the time his application is
  we were to accept the applicant’s assessment of human            filed.” 8 U.S.C. § 1255(a). As the Supreme Court noted, the
  rights violations as constituting persecution under the          abuse-of-discretion standard applies to the judicial review of
  Act, Tamils, Moslems, and Sinhalese alike would all be           the Board’s determination of motions to reopen. INS v.
No. 02-3653                       Daneshvar v. Ashcroft      15    16    Daneshvar v. Ashcroft                        No. 02-3653

Abudu, 485 U.S. 94, 96 (1988). The Board’s discretion is             sister, the respondent is inadmissible to the United States
broad but it is not unlimited. It may not exercise its               under section 212(a)(3)(B)(i)(I), for having engaged in
discretion in a way that is arbitrary, irrational or contrary to     terrorist activity. Engagement in terrorist activities
law. Babai v. INS, 985 F.2d 252, 255 (6th Cir. 1993)                 includes solicitation for membership in terrorist
(quoting Mejia-Carrillo v. INS, 656 F.2d 520, 522 (9th Cir.          organization. Section 212(a)(3)(B)(iii). As noted above,
1991)). Cursory, summary, or conclusory statements are               the MEK is designated as a terrorist organization under
inadequate. Zhao v. U.S. Dep’t of Justice, 265 F.3d 83, 97           section 219 of the Act. . . Therefore the respondent is
(2nd Cir. 2001). As this Court has explained:                        inadmissible on this ground. Further, the record provides
                                                                     very little apparent positive factors in his case and leads
  In determining whether the Board abused its discretion,            us to conclude that the request should be denied in the
  this court must decide whether the Board’s decision was            exercise of discretion.
  made without a rational explanation, inexplicably
  departed from established policies or rested on an               Daneshvar, No. A72-174-409, slip op. at 3 (BIA May 13,
  impermissible basis, such as invidious discrimination. . .       2002). We find that (1) the Board erred as a matter of law in
  The scope of review is exceedingly narrow because a              its statutory analysis and (2) that it abused its discretion in
  lack of statutory standards provides the Attorney General        rejection Petitioner’s motion to reopen by failing to
  with unusually broad discretion. At least two courts have        adequately consider all relevant factors.
  held that it is only necessary that the Board hear,
  consider and rationally decide the case before it. . .              Section 1182 of Title 8 defines various categories of
  Nevertheless, the BIA may be reversed if it fails to             inadmissible aliens. 8 U.S.C. § 1182. One of those
  actually consider the facts and circumstances respecting         categories is involvement in terrorist activities. 8 U.S.C.
  each petitioner’s claim of extreme hardship. . . Such a          § 1182(a)(3)(B). The Board confined its analysis to the
  decision would be reversed as arbitrary or capricious.           provision that provides that any alien who has engaged in a
                                                                   terrorist activity is ineligible to receive a visa and ineligible
Hazime v. INS, 17 F.3d 136, 140 (6th Cir. 1994) (citations         to be admitted into the United States.                8 U.S.C.
omitted). Finally, the Board’s denial of relief may be             § 1182(a)(3)(B)(i)(I). The Immigration Judge and the Board
affirmed only on the basis articulated in the decision and this    held that MEK was a terrorist organization because it was so
Court may not assume that the Board considered factors that        designated by the State Department. We agree that today
it failed to mention in its opinion. See, e.g., Casem v. INS, 8    MEK is a designated terrorist organization. However, MEK
F.3d 700, 702 (9th Cir. 1993); Anderson v. McElroy, 953 F.2d       was not designated as a terrorist organization at the time of
803, 806 (2nd Cir. 1992).                                          Petitioner’s involvement. The importance of this distinction
                                                                   is explained below.
  The Board disposed of Petitioner’s motion to reopen to
apply for adjustment of status in the following manner:
  Due to his participation in these same activities, we will
  deny the respondent’s motion to remand proceedings to
  apply for adjustment of status. Although he has an
  approved visa petition based on his relationship to his
No. 02-3653                            Daneshvar v. Ashcroft          17     18     Daneshvar v. Ashcroft                                 No. 02-3653

   The Board found Petitioner to be statutorily ineligible for                 The statute does also provide that a terrorist organization is
“solicitation for membership in a terrorist organization.”10                 a “group of two or more individuals, whether organized or
Daneshvar, No. A72-174-409, slip op. at 3. We review                         not, which engages in the activities described in
questions of statutory interpretation de novo but with due                   subclause (I), (II), or (III) of clause (iv).” 8 U.S.C.
deference to the interpretation by the Attorney General and                  § 1182(a)(3)(B)(vi)(III).12 Based on the evidence in the
the Board. Fieran v. INS, 268 F.3d 340, 344 (6th Cir. 2001)                  record, we think that BIA was correct in finding that MEK
(citing INS v. Aguirre Aguirre, 526 U.S. 415, 424 (1999);                    was a terrorist organization during the 1970s as defined by
Chevron, USA, Inc. v. Natural Res. Def. Council, Inc., 467                   §1182(a)(3)(B)(vi)(III).13    Petitioner’s solicitation for
U.S. 837, 842 (1984)). The statute does prohibit solicitation                membership in a clause (vi)(III) terrorist organization,
of any individual for membership in a terrorist organization                 however, only renders him ineligible if he cannot
described in clauses (vi)(I) or (vi)(II).             8 U.S.C.               “demonstrate that he did not know, and should not have
§ 1182(a)(3)(B)(iv)(V)(aa) and (bb). Those clauses deal with
an organization that is designated as a “terrorist organization”
either under §1189 or by the Secretary of State. Id. As                           12
discussed above, MEK was not a “terrorist organization” at                          As the Note to 8 U .S.C. § 11 82 exp lains:
                                                                                 Subparagraph (A) shall not be construed to prevent an alien from
the time of Petitioner’s conduct under either clause.11                          being considered inadmissible or deportable for having engaged
                                                                                 in a terrorist activity...described in subclause (IV)(cc), (V)(cc),
                                                                                 or (VI)(dd) of section 212(a)(3)(B )(iv) of such Act (as so
    10
                                                                                 amended) [subclause (IV)(cc), (V)(cc), or (VI)(dd) of subsec.
       On remand, the B oard should explain in what way Petitioner’s             (a)(3)(B)(vi)(III) of such Act (as so amended) [subsec.
conduct constituted “solicitation of memb ership.” W e see no evid ence in       (a)(3)(B)(vi)(III) of this section].
the record to indicate that Petitioner actually attempted to convince        8 U.S.C. § 1182 note (2001) para. (3)(B) (Retroactive Application of
anyone to become a member of the MEK.                                        Amendm ents).

    11                                                                            13
        Our reading is consistent with the Congressional intent as                   Because it is unnecessary for our ultimate disposition of the case,
illustrated by the following Note that accompanied the amend ments to the    we do not decide whether MEK ’s behavior during the Iranian hostage
statute:                                                                     crisis amounted to a terrorist activity within the meaning of
     Notwithstanding paragraphs (1) a nd (2 ), no alien shall be             § 118 2(a)(3)(B )(vi)(III). Nor do we decide whether or not such a
     considered inadmissible under section 212(a)(3) of the                  determination is necessary. We merely note a certain degree of amb iguity
     Immigration and Nationality Act (8 U.S.C. 1182 (a)(3)) [subsec.         in the statute that the parties may wish to con sider on rem and. A “terrorist
     (a)(3) of this section]...by reason of the amendments made by           activity” is defined as an activity that would be unlawful, inter alia, in the
     subsection (a) [amending this section], on the ground that the          United States if it had been committed in the United States, and that
     alien engaged in a terrorist activity described in subclause            involves, inter alia, taking hostages. 8 U.S.C. § 1182 (a)(3)(B)(iii). The
     (IV)(bb), (V)(bb), or (VI)(cc) of section 212(a)(3)(B)(iv) of such      term “engage in terrorist activity” is defined, inter alia, as incitem ent “to
     Act (as so amended) [subclause (IV)(bb), (V)(bb), or (VI)(cc) of        com mit, under circumstances indicating an intention to cause death or
     subsection (a)(3)(b)(iv) of this section] with respect to a group       s e rious bod ily injury, a terr oris t activity.”                8 U .S.C .
     at any time when the group was not a terrorist organization             § 1182(a)(3)(B)(iv)(I). It is therefore unclear whether or not an act that
     designated by the Secretary of State under section 219 of such          would qualify as “engage in terrorist activity” must at the same time be
     Act (8 U.S.C. 1189 ) or otherwise designated under section              unlawful in the United States. In other words, the question is whether
     212(a)(3)(B )(vi)(II) of such Act (as so amended) [subsect.             MEK ’s cond uct during the hostage crisis, which is clearly in violation of
     (a)(3)(B)(vi)(II) of this section].                                     8 U.S.C. § 1182 (a)(3)(B)(iv)(I), ought to be evaluated in light of the more
8 U.S.C. § 1182 note para. (3)(A) (2001) (Retroactive Application of         speech-friend ly First Amendment standard articulated by the Supreme
Amendm ents).                                                                Court in Bra nde nbu rg v. O hio, 395 U.S. 444 (1969).
No. 02-3653                            Daneshvar v. Ashcroft           19     20    Daneshvar v. Ashcroft                               No. 02-3653

reasonably have known, that the solicitation would further the                show otherwise. Since Petitioner’s affiliation with MEK was
organization’s terrorist activity.”                8 U.S.C.                   very brief, Respondent’s burden will be a heavy one. We
§ 1182(a)(3)(B)(iv)(V)(cc). We find that the Board                            note that the Board was under the misapprehension that
committed a legal error when it failed to consider Petitioner’s               Petitioner remained a member of MEK until he was
evidence regarding his state of mind.                                         imprisoned, and was unaware that Petitioner had actually
                                                                              disassociated himself from MEK upon learning of MEK’s
  Petitioner, at the age of 16, supported one of the numerous                 violent conduct a full year prior to his arrest. Respondent,
organizations that came to life in the aftermath of the Iranian               and the Board, relied on the 1996 State Department Report
Revolution. We would be hard-pressed to classify any minor                    that stated: “[a]lthough the Mojahedin now deny a role in that
who sold newspapers for an organization that supported an                     crisis, they advocated a tough hostage policy in several issues
armed revolt against a tyrannical monarch as a terrorist. To                  of their own official newspaper “Mojahed,” published in
impute such political sophistication to a teenager that                       Persian in Tehran in 1980-81.” DEP’T OF STATE, BUREAU OF
apparently even the U.S. Congress failed to achieve,14 in our                 DEMOCRACY , HUMAN RIGHTS, AND LABOR, IRAN–PROFILE OF
minds, would amount to a manifest injustice. Furthermore,                     ASYLUM CLAIMS & COUNTRY CONDITIONS (June 1996), J.A.
we are persuaded that Petitioner’s voluntary disassociation                   at 171. Ordinarily, we defer to the executive branch in
from MEK merely a year after he joined it, is evidence that he                matters affecting immigration. However, in light of the
did not originally know in what MEK was involved. Finally,                    significant factual and legal mistakes committed by the Board
Petitioner testified during the hearing before the IJ that he was             in this case, as detailed above, we find that no such deference
unaware of MEK’s violent activities until the time he left the                is warranted and that Respondent failed to establish that
group.15 There is no evidence that Petitioner himself engaged                 Petitioner knew or reasonably should have known about
in any violent acts of terrorism. Thus, there is substantial                  MEK’s activities.
evidence that Petitioner is not statutorily ineligible for
immigration relief. The burden then shifts to Respondent to                     Respondent also defends the Board’s decision on the
                                                                              grounds that the Board did not abuse its discretion when it
                                                                              found that “the record provide[d] very little apparent positive
    14                                                                        factors in this case and leads us to conclude that the request
        As Petitioner notes in his brief, a number of U.S. Congressmen
opposed the designation of MEK as a terrorist organization. See, e.g.,        should be denied in the exercise of discretion.” Daneshvar,
U.S. v. Rahmani, 209 F. Sup p.2d 104 5, 10 50-5 1 (C.D. Cal. June 21,         No. A72-174-409, slip op. at 3. We disagree.
2002). See also National Council of Resistance of Iran v. Department of
State, 251 F.3d 192, 208-09 (D.C. Cir. 2001) (holding that the process by       We find a number of factors in the record that may cause
which MEK was designated as a terrorist organization violated MEK ’s          the Board to find that Petitioner’s motion to reopen should be
due process rights by not allowing it to present “such evidence as [it] may
be able to produce to rebut the administrative record or otherw ise nega te
                                                                              granted.16 First, the Board inexplicably took 5 (five) years to
the proposition that [it is a] foreign terrorist organization.”)

    15                                                                             16
        Petitioner lived in Ghom, away from the center of the hostage                In its opinion, the Board implies, without explicitly stating, that
crisis. Freedo m of the press did not exist in Iran. It is unlikely that he   Petitioner was invo lved with MEK during the time of the murder of the
was aware of all of the events going on around the country during the         U.S. citizens. We want to emphasize that the murder of the U.S. citizens
volatile period in question. Petitioner’s brother also testified that MEK     took place prior to Petitioner’s involvement with the MEK and there is no
changed its public position so many times during the relevant period that     evidence produced b y Respo ndent to sugge st that Petitioner was aware of
it was impossible to know what it actually advocated. J.A. at 418.            those murd ers.
No. 02-3653                       Daneshvar v. Ashcroft      21    22   Daneshvar v. Ashcroft                   No. 02-3653

decide his appeal. See generally Casem v. INS, 8 F.3d 700,         adjustment of status and remand for proceedings consistent
702-03 (9th Cir. 1993) (reprimanding BIA for failure to            with this opinion.
consider the effect of a five-year delay on the petitioner’s
son); Rodriguez-Barajas v. INS, 992 F.2d 94, 97 (7th Cir.
1993) (noting “unconscionable” seven-year delay between
petitioner’s appeal and BIA’s decision); Saywack v. Attorney
General, No. 91 Civ. 7797, 1993 WL 205121, at *1
(S.D.N.Y. June 9, 1993) (discussing BIA’s series of “lengthy
and unexplained delays.”) Therefore, Petitioner has now been
in this country for almost ten years. One should hesitate
before uprooting him after such a long delay. Second,
Petitioner has a number of his immediate family members in
this country, including his mother, a sister, and two brothers,
all of whom are either U.S. citizens or permanent residents.
See, e.g., Casem, 8 F.3d at 703 (noting the special regard that
Congress has for keeping families intact). Third, the record
indicates that the immediate members of Petitioner’s family
have become productive members of this society and
Petitioner himself is currently employed. Fourth, Petitioner
was an immature teenager when he was associated with
MEK; he lived in a country known for its suppression of all
political activity at the time of high political turmoil; he was
not in Tehran at the time of the Iranian hostage crisis; and he
quit MEK as soon as he found out about its violent activities.
Fifth, and last, although we found that Petitioner has not
established a valid claim for political asylum, we nevertheless
cannot ignore the ramifications of sending a man to what can
only best be described as a lawless country.
                      CONCLUSION
  For the reasons stated above, we find that Petitioner is
ineligible for an asylum and/or withholding of deportation.
However, we stay the enforcement of the Board’s order as it
relates to asylum and/or withholding of deportation because
we find that the Board committed reversible legal error and
abused its discretion in denying Petitioner’s motion to reopen
his application for adjustment of status. Accordingly, we
reverse the Board’s order denying Petitioner’s motion for
No. 02-3653                       Daneshvar v. Ashcroft       23    24   Daneshvar v. Ashcroft                        No. 02-3653

  _____________________________________________                       As the majority explained, this court reviews the BIA’s
                                                                    denial of a motion to reopen for abuse of discretion. Ashki v.
  CONCURRING IN PART, DISSENTING IN PART                            INS, 233 F.3d 913, 917 (6th Cir. 2000). This court has
  _____________________________________________                     described review under an abuse of discretion standard in the
                                                                    following manner:
   JULIA SMITH GIBBONS, Circuit Judge, concurring in
part and dissenting in part. I agree with the majority’s              Abuse of discretion is a phrase which sounds worse than
conclusion to affirm the decision of the Board of Immigration         it really is. All it need mean is that, when judicial action
Appeals with respect to denying Daneshvar’s petitions for             is taken in a discretionary manner, such action cannot be
asylum and withholding of deportation. Daneshvar has failed           set aside by a reviewing court unless it has a definite and
to satisfy the statutory requirements for these forms of relief.      firm conviction that the court below committed a clear
                                                                      error in judgment in the conclusion it reached upon a
   I disagree, however, with the majority’s decision to reverse       weighing of the relevant factors. There is no exact
and remand the BIA’s order denying Daneshvar’s motion to              measure of what constitutes abuse of discretion. It is
reopen for adjustment of status. While the majority is correct        more than the substitution of the judgment of one
that Daneshvar is not inadmissible to the United States for           tribunal for that of another. Judicial discretion is
soliciting membership in a terrorist organization, as that term       governed by the situation and circumstances affecting
is defined at 8 U.S.C. § 1182(a)(3)(B)(vi)(I), the definition of      each individual case. Even where an appellate court has
terrorist organization relied on by the BIA, Daneshvar is             power to review the exercise of such discretion, the
nonetheless inadmissible for soliciting membership in a               inquiry is confined to whether such situation and
terrorist organization, as defined at 8 U.S.C.                        circumstances clearly show an abuse of discretion, that
§ 1182(a)(3)(B)(vi)(III).             Compare 8 U.S.C.                is, arbitrary action not justifiable in view of such
§ 1182(a)(3)(B)(vi)(I) (defining terrorist organization as an         situation and circumstances.
organization “designated under section 1189 [8 U.S.C.
§ 1189]” by the Secretary of State) with 8 U.S.C.                   Balani v. INS, 669 F.2d 1157, 1160-61 (6th Cir. 1982)
§ 1182(a)(3)(B)(vi)(III) (defining terrorist organization as “a     (internal quotation and citation omitted). In reviewing the
group of two or more individuals, whether organized or not,         BIA’s decision to deny a motion to reopen, as the majority
which engages in the activities described in subclause (I), (II),   notes, “this Court must decide whether the denial of
or (III) of clause (iv) [such as committing or preparing a          Petitioner’s motion to reopen deportation proceedings was
terrorist activity or gathering information on potential targets    made without a rational explanation, inexplicably departed
for terrorist activity]). Furthermore, even if Daneshvar is not     from established policies, or rested on an impermissible basis
deemed inadmissible under either definition of terrorist            such as invidious discrimination against a particular race or
organization, it was not an abuse of discretion for the Board       group.” Id. at 1161.
to deny Daneshvar’s motion to reopen for the reasons stated
in the Board opinion – Daneshvar’s involvement with the                The Supreme Court has commented that the Attorney
MEK “at a time when it was particularly strong in its               General has “broad discretion” to grant or deny a motion to
opposition to the United States” and the existence of few           reopen. INS v. Doherty, 502 U.S. 314, 323 (1992) (citing INS
positive factors in support of granting the motion.                 v. Rios-Pineda, 471 U.S. 444, 449 (1985)). Furthermore,
                                                                    “[m]otions for reopening of immigration proceedings are
No. 02-3653                      Daneshvar v. Ashcroft      25   26    Daneshvar v. Ashcroft                         No. 02-3653

disfavored for the same reasons as are petitions for rehearing   original). The U.S. State Department characterizes the
and motions for a new trial on the basis of newly discovered     MEK’s violence in this way:
evidence.” Id. “This is especially true in a deportation
proceeding, where, as a general matter, every delay works to       During the 1970’s [sic], the Mojahedin organization was
the advantage of the deportable alien who wishes merely to         at the forefront of opposition to the Shah and in this
remain in the United States.” Id.                                  period assassinated several Americans in Iran. The
                                                                   Mojahedin was in full support of the takeover of the US
  The BIA denied Daneshvar’s motion to reopen his                  embassy and the holding of our hostages during the
deportation proceedings by finding that he is inadmissible to      1979-81 hostage crisis in Iran. Their own published
enter the United States under 8 U.S.C. § 1182(a)(3)(B)(i)(I)       statements show that their anti-US position at that time
for having engaged in terrorist activity and because “the          was much more hard-line than that of Iran’s leaders.
record provides very little apparent positive factors in his       Although the Mojahedin now deny a role in that crisis,
case.” The BIA did not abuse its discretion in making this         they advocated a tough hostage policy in several issues
determination.                                                     of their own official newspaper “Mojahed,” published in
                                                                   Persian in Tehran in 1980-81.
  I agree with the majority that the MEK was a terrorist
organization, as defined by § 1182(a)(3)(B)(vi)(III), during     Iran – Profile of Asylum Claims and Country Conditions,
the 1970s. In a decision refusing to set aside the State         June 1996, Dept. St. Report, at 5. Title 8 U.S.C.
Department’s designation of the MEK as a foreign terrorist       § 1182(a)(3)(B)(i)(I) provides that an alien who has engaged
organization in the 1990s, the D.C. Circuit described the        in terrorist activity is inadmissible to the United States. To
MEK’s activities in the years just prior to Daneshvar’s          “engage in terrorist activity” means inter alia “to solicit any
involvement:                                                     individual for membership in a terrorist organization
                                                                 d e s c r i b e d i n c l a u s e ( v i ) ( I II ) [ 8 U . S . C .
  The MEK “collaborated with Ayatollah Khomeini to               § 1182(a)(3)(B)(vi)(III)], unless the solicitor can demonstrate
  overthrow the former Shah of Iran. As part of that             that he did not know, and should not reasonably have known,
  struggle, they assassinated at least six American citizens,    that the solicitation would further the organization’s terrorist
  supported the takeover of the U.S. embassy, and opposed        activity.” 8 U.S.C. § 1182(a)(3)(B)(iv)(V)(cc) (emphasis
  the release of American hostages.” “[In 1972] the MEK          added).
  exploded time bombs at more than a dozen sites
  throughout Tehran, including the Iran-American Society,          By Daneshvar’s own admission, his involvement with the
  . . . and the offices of Pepsi-Cola and General Motors.        MEK was by no means a passive pursuit. In his testimony
  From 1972-75 . . . the Mojahedin continued their               before the immigration court, Daneshvar stated that from
  campaign of bombings, damaging such targets as the             around 1978 or 1979 until 1980 or 1981 he sold the Mojahed,
  offices of Pan-American Airlines, Shell Oil Company,           the MEK newspaper that the State Department has stated
  and British organizations.”                                    advocated support for the taking of American hostages,
                                                                 supported the MEK’s ideology, and was “active” in the
People’s Mojahedin Org. of Iran v. United States Dep’t of        MEK’s election efforts. Daneshvar also testified that he was
State, 182 F.3d 17, 20 (D.C. Cir. 1999) (quoting a CIA           part of a twenty member committee that produced and
Intelligence Research Paper dated July 1993) (alterations in
No. 02-3653                             Daneshvar v. Ashcroft           27     28   Daneshvar v. Ashcroft                        No. 02-3653

distributed flyers in support of MEK political candidates.1                    Mojahedin and my friend were talking to go against the
Therefore, the entire focus of Daneshvar’s involvement with                    government with our force. And at the time, I find out if we
the MEK – according to his own testimony – was aimed at                        go that it will like [sic] bloody war in the country. Right
soliciting individuals for membership in this terrorist                        before when they take the guns out, I separated from them.”
organization.                                                                  Again, this evidence does not demonstrate that Daneshvar
                                                                               was unaware that his actions furthered the MEK’s terrorist
  Since Daneshvar’s actions constitute solicitation of                         activities. This testimony, if believed, only leads to the
membership in a terrorist organization, he is inadmissible to                  conclusion that Daneshvar left the MEK when he felt the
the United States unless he demonstrates that he did not                       organization was about to confront the Iranian government.
know, and should not reasonably have known, that his acts of                   Daneshvar’s testimony does not indicate that he lacked
solicitation would further the MEK’s terrorist activities.                     knowledge of the MEK’s terrorist activities prior to his
Daneshvar has wholly failed to meet this burden. While the                     departure from the group.
majority, citing factors such as Daneshvar’s age at the time of
participation and his solicitation over a one year period of                     Furthermore, even if this court were to believe that
time, concludes that “there is substantial evidence that                       Daneshvar did not know the effects of his solicitation for the
Petitioner is not statutorily ineligible for immigration relief,”              MEK, declaring Daneshvar inadmissible to the United States
these factors do not demonstrate Daneshvar’s knowledge, or                     would nonetheless be appropriate. The statute requires the
lack thereof, concerning the contribution that his activities                  solicitor to demonstrate both that he lacked actual knowledge
made to the organization’s terrorism efforts. The statute does                 that his solicitation would further the organization’s terrorist
not craft an exception for persons that solicit membership in                  activities and that he should not reasonably have known of the
terrorist organizations based on the solicitator’s age or                      effects of his solicitation. As previously discussed, during the
duration of action. Rather, the statute only exempts persons                   very period that Daneshvar solicited members on behalf of the
under 8 U.S.C. § 1182(a)(3)(B)(iv)(V)(cc) for reasonably                       MEK in the late 1970s and early 1980s, the organization’s
lacking the knowledge that their efforts contributed to the                    own newspapers proclaimed the MEK’s support for the
organization’s terrorist activities.                                           holding of American hostages. Therefore, it is extremely
                                                                               difficult to accept that Daneshvar should not have known he
  The majority also claims that Daneshvar learned of the                       was soliciting members for a terrorist organization, when he
MEK’s violent aims around the time that he left the                            willingly distributed literature proclaiming the organization’s
organization. On this point, Daneshvar testified, “at the time                 violent policies.
                                                                                 Although the majority initially states correctly that the
    1                                                                          burden for demonstrating Daneshvar’s lack of knowledge
      Interestingly Daneshvar first testified tha t he was part of a           concerning the effect of his solicitation rests on him, the
committee aimed at electing the MEK ’s presidential candidate. He later
recanted this testimony, stating that he “didn’t participate in the election
                                                                               majority ultimately places this burden on the INS by
of the president, but in the election of the Senate.” Inconsistencies such     remarking that “Respondent failed to establish that Petitioner
as this instance belie the doubt expressed by the majority that the            knew or reasonably should have known about MEK’s
immigration judge erred in ad versely assessing Daneshvar’s credibility.       activities.” The statute clearly places the burden on the
Regard less of which candidate Daneshvar supported, however, his active        solicitor – Daneshvar, in this case – to demonstrate that he
participation with the M EK ’s political operations bolsters the conclusion
that he solicited membership in the organization.
                                                                               “did not know, and should not reasonably have known, that
No. 02-3653                      Daneshvar v. Ashcroft      29    30       Daneshvar v. Ashcroft                             No. 02-3653

the solicitation would further the organization’s terrorist       within his testimony.2 Consequently, the Board did not abuse
activity.” 8 U.S.C. § 1182(a)(3)(B)(iv)(V)(cc). Examining         its discretion – even if Daneshvar was not statutorily
evidence offered by the INS is irrelevant to this court’s         inadmissible to the United States – in deciding to deny his
consideration of whether Daneshvar solicited individuals for      motion to reopen. I dissent from the majority’s decision to
membership in the MEK.                                            reverse the BIA’s order denying Daneshvar’s motion to
                                                                  reopen and to remand for proceedings consistent with the
   Finally, the majority opinion lists several factors, such as   majority opinion.
Daneshvar’s length of stay in the United States, in an attempt
to provide positive factors the Board could have used as
justification for granting Daneshvar’s motion to reopen.
While this court could consider these factors if applying de
novo review to this issue, under an abuse of discretion
standard of review, this court cannot substitute its judgment
for that of the Board. Balani, 669 F.2d at 1162 (“Congress
has entrusted to the Attorney General of the United States the
responsibility of exercising discretion in immigration matters.
The Courts will not substitute their discretion for that of the
Attorney General.”).
  Therefore, I disagree with the majority’s apparent
conclusion that Daneshvar is not inadmissible to the United
States. Nevertheless, even if one were to decide that
Daneshvar was not inadmissible through his involvement
with the MEK, it is important to note that the Board also
based its decision to deny Daneshvar’s motion on his                   2
                                                                        W hile concluding that review of Daneshvar’s claim that the
participation in the MEK during the precise time that the         immigration court erred in making an adverse credibility determination
organization not only opposed American interests but also         about him is unnecessary, the majority nevertheless says that Daneshvar
“argu[ed] for a prolongation of the detention of the hostages.”   “may have a valid claim that IJ’s adverse credibility determination was
                                                                  erroneous.” The majority also creates a possible explanation, not
In addition, the Board concluded that there were “very little     supported by the record, for one of Dane shvar’s inconsistent statements.
apparent positive factors” that favored granting Daneshvar’s      Although we do not resolve this issue, my reading of the record provides
motion in the exercise of the Board’s discretion. In its          no basis to question the credibility finding of the immigration judge . The
decision, which upheld the denial of Daneshvar’s petitions for    immigration judge, who – unlike the present panel – had the opp ortunity
asylum and withholding of deportation as well as denied           to witness first-hand the testimony of all the witnesses as well as the
                                                                  demeanor exhibited by Daneshvar, pointed to six separate instances of
Daneshvar’s motion to reopen, the BIA also cited the              inconsistent testimony and also based the adverse credibility finding on
immigration judge’s finding that Daneshvar lacked credibility     Daneshvar’s demeanor and nonresponsiveness. Since the majority does
because of his demeanor during testimony and inconsistencies      not undertake review of the immigration jud ge’s credibility determination,
                                                                  its construction of hypothetical explanations for Daneshvar’s apparent
                                                                  inconsistencies is superfluous. In addition, the development of such
                                                                  explanations is inconsistent with our deferential appe llate role in this
                                                                  context.